
	
		II
		111th CONGRESS
		2d Session
		S. 3070
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mr. Nelson of Florida
			 (for himself and Mr. LeMieux) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To release Federal reversionary interests
		  retained on certain lands acquired in the State of Florida under the
		  Bankhead-Jones Farm Tenant Act, to authorize the interchange of National Forest
		  System land and State land in Florida, to authorize an additional conveyance
		  under the Florida National Forest Land Management Act of 2003, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Florida National Forest Land
			 Adjustment Act of 2010.
		2.Release of deed restrictions on certain
			 lands acquired under the Bankhead-Jones Farm Tenant Act in Florida
			(a)FindingsCongress finds the following:
				(1)Certain lands in the State of Florida were
			 conveyed by the United States to the State under the authority of section 32(c)
			 of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1011(c)), and now are part of
			 the Blackwater River and Withlacoochee State Forests.
				(2)The lands were conveyed to the State
			 subject to deed restrictions that the lands could be only used for public
			 purposes.
				(3)The deed restrictions impede the ability of
			 the State to remedy boundary and encroachment problems involving the
			 lands.
				(4)The release of the deed restrictions by the
			 Secretary of Agriculture (hereafter referred to as the
			 Secretary) will further the purposes for which the lands are
			 being managed as State forests and will alleviate future Federal
			 responsibilities with respect to the lands.
				(b)Release requiredSubject to valid existing rights, and such
			 reservations as the Secretary considers to be in the public interest, the
			 Secretary shall release, convey, and quitclaim to the State of Florida, without
			 monetary consideration, all rights, title, and remaining interest of the United
			 States in and to those lands within or adjacent to the Blackwater River and
			 Withlacoochee State Forests that were conveyed to the State under the authority
			 of section 32(c) of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1011(c)) or
			 under any other law authorizing conveyance subject to restrictions or
			 reversionary interests retained by the United States.
			(c)Terms and conditionsThe conveyances authorized by subjection
			 (b) are subject to the following terms and conditions.
				(1)The State shall cover or reimburse the
			 Secretary for reasonable costs incurred by the Secretary to make the
			 conveyances, including title searches, surveys, deed preparation, attorneys’
			 fees, and similar expenses. The Secretary may not seek reimbursement for
			 administrative overhead costs.
				(2)By accepting the conveyances authorized by
			 this section, the State agrees—
					(A)that all net proceeds from any sale,
			 exchange, or other disposition of the real property subject to deed
			 restrictions shall be used by the State for the acquisition of lands or
			 interests in lands within or adjacent to units of the state forest and park
			 systems;
					(B)to affirmatively address and resolve
			 boundary encroachments in accordance with State law for the affected State
			 forests; and
					(C)to indemnify and hold the United States
			 harmless with regard to any boundary disputes related to any parcel released
			 under this section.
					3.Interchange involving National Forest
			 System land and State land in Florida
			(a)FindingsThe Congress finds the following:
				(1)There are intermingled Federal and State
			 lands within units of the National Forest System in Florida that are of
			 comparable quantity and quality and of approximately equal value.
				(2)Interchanging these lands would be in the
			 public interest by facilitating more efficient public land management.
				(b)Approximately equal value
			 definedIn this section, the
			 term approximately equal value means a comparative estimate of
			 the value between lands to be interchanged, regarding which, without the
			 necessity of an appraisal, the elements of value, such as physical
			 characteristics and other amenities, are readily apparent and substantially
			 similar.
			(c)Land interchange authorized
				(1)AuthorizationSubject to valid existing rights, if the
			 State of Florida offers to convey to the United States those State lands
			 designated for interchange on the two maps entitled State of
			 Florida—U.S. Forest Service Interchange—January, 2009 and title to such
			 lands is otherwise acceptable to the Secretary of Agriculture, the Secretary
			 shall convey and quitclaim to the State those National Forest System lands in
			 the Ocala National Forest and the Apalachicola National Forest designated for
			 interchange on the maps.
				(2)MapsThe maps referenced in paragraph (1) shall
			 be available for public inspection in the office of the Chief of the Forest
			 Service and in the office of the Supervisor of the National Forests in Florida
			 for a period of at least five years after completion of the land interchanges
			 authorized by this section.
				(d)Terms and conditionsAny land interchange under this section
			 shall be subject to such reservations and rights-of-way as may be mutually
			 acceptable to the Secretary and the authorized officer of the State.
			(e)Replacement landIn the event that any of the designated
			 lands are in whole or part found to be unacceptable for interchange under this
			 section due to title deficiencies, survey problems, the existence of hazardous
			 materials, or for any other reason, the Secretary and the authorized officer of
			 the State may substitute or modify the lands to be interchanged insofar as it
			 is mutually agreed that the lands are of comparable quality and approximately
			 equal value.
			4.Additional land disposal under Florida
			 National Forest Land Management Act of 2003
			(a)Disposal authorizedIn accordance with the provisions of the
			 Florida National Forest Land Management Act of 2003 (Public Law 108–152; 117
			 Stat. 1919), the Secretary of Agriculture may convey, by means of sale or
			 exchange, all right, title, and interest of the United States in and to a
			 parcel of land comprising approximately 114 acres, located within Township 1
			 South, Range 1 West, section 25, Leon County, Florida, and designated as tract
			 W–1979.
			(b)Use of proceeds
				(1)Tract W–1979The Secretary shall use the proceeds
			 derived from any sale of tract W–1979, as authorized by subsection (a),
			 only—
					(A)to acquire lands and interests in land for
			 inclusion in the Apalachicola National Forest; and
					(B)to cover the disposal costs incurred by the
			 Secretary to carry out the sale of such tract.
					(2)Certain other tractsWith respect to tract A–943, tract A–944,
			 and tract C–2210, as described in paragraphs (5), (6), and (16) of subsection
			 (b) of section 3 of the Florida National Forest Land Management Act of 2003 and
			 authorized for sale by subsection (a) of such section, being lands having
			 permanent improvements and infrastructure, the Secretary may use the net
			 proceeds derived from any sale of such tracts to acquire, construct, or
			 maintain administrative improvements for units of the National Forest System in
			 Florida.
				
